Citation Nr: 1438716	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-44 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from June 1978 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2013, the Board remanded the instant matters.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeals.

As a final preliminary matter, the Board notes that it referred a request to reopen a claim for service connection for tinnitus to the agency of original jurisdiction (AOJ) for appropriate action in its April 2013 remand.  It does not appear that the AOJ has addressed this referred claim.  As such, the Board is again referring this matter for appropriate action by the AOJ.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence on the question of whether the Veteran's current left ear hearing loss is etiologically related to service is, at least, in relative equipoise.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for left ear hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran contends that his current hearing loss is the result of his in-service noise exposure.  Specifically, he asserts such exposure while serving in Panama and Bosnia in communications and from signal generators and gunfire.  He also reported that he wore hearing protection when it was available.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385.

In the present case, the Veteran's service treatment records do not reflect audiometric testing results indicating that the Veteran had hearing loss to an extent recognized as a disability for VA purposes.  The Veteran's May 1978 entrance examination reflects audiometric findings that were within normal limits.  An October 1999 audiogram also reflects findings that were within normal limits.
While still relevant to the current appeal, the Board notes that the absence of in-service evidence of a hearing loss disability is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  After filing his August 2008 claim for service connection for hearing loss, the Veteran was evaluated by a private audiologist in November 2009.  Testing performed at the examination showed that the Veteran has left ear hearing loss that meets the criteria for a hearing loss disability.  See 38 C.F.R. § 3.385.  Specifically, testing revealed pure tone thresholds of 40 decibels at 500 Hertz in the left ear.  Therefore, inasmuch as the Veteran has demonstrated that he has a current left ear hearing loss disability, the relevant inquiry is whether such hearing loss may be etiologically linked to some event, injury, or disease incurred in or aggravated by service.

First, addressing the matter of in-service injury, the Board notes that the Veteran's available service treatment and personnel records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Veteran's Form DD-214 shows that his rating was Telecommunications Operations Chief, which is listed in the Department of Defense's Duty Noise Exposure Listing as having a moderate probability of noise exposure.  Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to some noise in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  

Turning to the issue of whether the Veteran's current left ear hearing loss is related to in-service noise exposure, the Board notes that a July 2013 VA audiologist opined that the Veteran's hearing loss was at least as likely as not (50 percent probability or greater) caused by or a result of an event in service.  The audiologist reasoned that although the 1999 hearing evaluation indicated normal hearing bilaterally, there was a significant decrease (20 decibels) in hearing at 6000 Hertz when compared to the hearing thresholds reported on the 1978 enlistment physical and the 1981 reference audiogram.  The audiologist further noted that the Veteran had reported significant military noise exposure from generators and gunfire and opined that he had stated that hearing protection was not always used and that the decrease in hearing at 6000 Hertz was consistent with the reported noise exposure.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for left ear hearing loss is met.


ORDER

Service connection for left ear hearing loss is granted, subject to the laws and regulations governing payment of monetary benefits.

REMAND

The Board's review of the claims file reveals that additional RO action in the claim for service connection for right ear hearing loss is warranted.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its April 2013 remand, the Board noted that the Veteran's right ear speech recognition score was 92 percent in a May 2009 VA treatment note.  Such results could, potentially, satisfy the requirements for a hearing loss disability under 38 C.F.R. § 3.385.  However, it was unclear as to whether this speech recognition testing was conducted using the Maryland CNC test.  The Board also notes that the July 2013 VA audiology evaluation results did not demonstrate that the Veteran had right ear hearing loss for VA purposes.  As such, on remand, clarification should be obtained to determine whether the May 2009 VA speech recognition testing results were obtained using the Maryland CNC test.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (finding that, in cases where "the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report," VA has a limited duty to attempt to obtain clarification of private medical evidence).

In addition, the July 2013 VA examiner opined that the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service.  However, in the text of the opinion, the audiologist noted that, there was not a significant change in right ear hearing during service.  Such statements directly contrasts to the finding regarding left ear hearing loss and suggests that the audiologist was actually providing a negative etiological opinion as to the right ear.  Moreover, the Veteran's audiometric testing and speech recognition testing results did not meet the requirements for a hearing loss disability under 38 C.F.R. § 3.385.  Therefore, should it be determined that the May 2009 speech recognition testing was conducted using the Maryland CNC test, clarification of this opinion would be required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the audiologist who performed the May 2009 VA audiology diagnostic consultation and inquire as to whether the word discrimination testing was conducted using the Maryland CNC test.  If a negative response is received, the claims file should be properly documented, and the Veteran must be so notified.  All efforts to secure such clarification must be properly documented in the claims file.

2.  If it is determined that May 2009 audiological word discrimination testing was conducted using the Maryland CNC test (and the Veteran therefore as a current right ear hearing loss disability for VA purposes), forward the entire claims file, to include a complete copy of this REMAND, to the audiologist who provided the July 2013 opinion for an addendum opinion.  If the audiologist who drafted the July 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

With respect to current right ear hearing loss, the audiologist should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or was otherwise incurred in service. 

In rendering the requested opinion, the audiologist should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  The audiologist should specifically consider the Veteran's contentions that his right ear hearing loss was caused by his exposure to noise from generators and gunfire. 

All examination findings and testing results (if any), along with the complete rationale for the conclusions reached, must be provided.

3.  After completing the above, as well as any other development, the Veteran's claim must be readjudicated based on the entirety of the evidence, to include the evidence received after the August 2013 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


